U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXUS GOLD US Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (916) 776 2166 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of February 2, 2012, 168,693,953 shares of our common stock were issued and outstanding. PART I ITEM 1.FINANCIAL STATEMENTS MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS December 31, 2011 (Unaudited) MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS December 31, 2011 March 31, 2011 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Prepaid and other assets TOTAL CURRENT ASSETS FIXED ASSETS Equipment, net of accumulated depreciation TOTAL FIXED ASSETS OTHER ASSETS Equipment under construction Mineral properties TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable – related party Advance from Powercom Services Inc. Notes payable Notes payable - related party Loan payable TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable, net of current portion Loan payable, net of current portion TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’EQUITY Capital stock Authorized 9,000,000 shares of preferred stock, $0.001 par value per share, nil issued and outstanding 1,000,000 shares per Series A Convertible Preferred Stock, $0.001 par value per share 500,000,000 shares of common stock, $0.001 par value per share Issued and outstanding 375, 000 shares of Series A Convertible Preferred Stock ( 0 – March 31, 2011) - 167,860,620 shares of common stock (161,117,595 - March 31, 2011) Additional paid in capital Common stock payable Accumulated deficit ) ) Accumulated deficit during the exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended December 31, 2011 Three months ended December 31, 2010 Nine months ended December 31, 2011 Nine months ended December 31, 2010 Cumulative results from September 18, 2009 to December 31, 2011 REVENUES Revenues $ $
